JORGENSON J.,
dissenting.
I respectfully dissent. This court has previously held the doctrine of administrative res judicata inapplicable to zoning commission decisions. Coral Reef Nurseries, Inc. and Santana Groves, Inc. v. Metroplitan Dade County, No. 79-276-AP, aff'd. mem. 392 So.2d 83 (1980) (renumbered No. 80-211).
Stare decisis requires that court panels be bound by prior panel decisions. United States v. Alfrey, 620 F.2d 551, 555 (5th Cir. 19890); Spinkellink v. Wainright, 596 F.2d 637, 638 (5th Cir. 1979).
*72An en banc hearing is necessary to overrule a prior panel. Fla.R.App.Pro. 9.331. Quest v. Joseph, 392 So.2d 256, 258 (Fla. 3rd DCA 1981). See Fla.R.App.Pro. 9.331 Comm. Note, stating Rule 9.331 is based upon F.R.A.P. 35. See also United States v. Lewis, 475 F.2d 571, 574 (5th Cir. 1973) construing F.R.A.P. 35 to require en banc consideration to overturn a prior panel decision.